Citation Nr: 1523874	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  08-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for migraine headaches. 



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987 and from
April 1990 to July 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2011 and March 2011, the Board remanded case for further development.     

In February 2012, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A copy of the transcript has been associated with the claims folder. 

The Board notes that the appeal originally included entitlement to service connection for bilateral hearing loss.  However, during the pendency of the appeal, in a November 2014 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent evaluation effective April 30, 2013.  The grant of service connection for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). Thus, this matter is also no longer in appellate status. See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Veterans Law Judge who presided over the Veteran's case in January 2012 is no longer employed at the Board.  In an April 2015 letter, the Veteran was notified of this situation and given the option to request another hearing before a different Veterans Law Judge.  In May 2015, the Veteran responded that he wanted a videoconference hearing.  Accordingly, the Veteran should be scheduled for a videoconference hearing at the RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014). 


Accordingly, the case is REMANDED for the following action:


The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




